DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 7/23/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106785213 (as cited on the IDS), in view of Meyer et al., US 20130260194 (hereinafter, Meyer).
As to Claim 1:
	CN’213 discloses a power battery pack having a heat superconducting heat exchanger (see “… 2-plate heat pipe… 3-cell…”, page 3), comprising a heat superconducting heat exchanger and a plurality of battery cells (Fig. 5); wherein
the heat superconducting heat exchanger comprises a heat radiator, a heater, and a plurality of heat superconducting plates arranged at intervals in parallel (see “…. 1-heating element… 2-plate heat pipe… 5-cooling plate…”, page 3, Fig. 5); the heater is disposed at one side of the heat radiator, and is spaced from the heat radiator; the heat superconducting plates are disposed between the heat radiator and the heater, one end of the heat superconducting plate is connected to the heat radiator, and the other end of the heat superconducting plate is connected to the heater; a heat superconducting pipeline is formed inside the heat superconducting plate (see “… 2-plate heat pipe… plurality of micro Heat pipe channel… the channel is filled with a working fluid having a phase change heat transfer…” page 1 and 4);
the battery cells are disposed between the heat radiator and the heater, and each battery cell is in contact with the heat superconducting plate (Fig. 5).

    PNG
    media_image1.png
    892
    746
    media_image1.png
    Greyscale

CN’213 does not disclose the heat superconducting pipeline is a closed pipeline, or that the heat superconducting pipeline is filled with a heat transfer medium.
In the same field of endeavor, Meyer also discloses a battery pack having fluid circulation tube (Abstract) similar to that of CN’213.  Meyer further discloses that he tubes can provide a closed loop temperature control system for the battery pack [0001, 0003, 0004] as to provide more efficient and compact temperature control systems.

As to Claim 2:
	CN’213 discloses the heat superconducting plate comprises a wave portion and a lateral portion (see “… 2-plate heat pipe…”, Fig. 5);
the wave portion comprises a first surface and a second surface opposite to the first surface, the wave portion further comprises a plurality of first protrusion portions protruding from the first surface and a plurality of second protrusion portions protruding from the second surface, the first protrusion portions and the second protrusion portions are alternately distributed along a length direction of the heat superconducting plate and are connected as a whole (see “… 2-plate heat pipe…”, Fig. 5);
the lateral portion is disposed at two ends of the wave portion, and is connected to the end of the wave portion (see “… 16-cooling end…”, Fig. 5);
each heat superconducting plate is connected to a surface of the heat radiator and a surface of the heater via the lateral portion; the battery cells are disposed on a first surface and a second surface of the wave portion, the battery cells disposed on the first surface of the wave portion corresponds to the second protrusion portions, and are attached to the second protrusion portions, and the battery cells disposed on the second surface of the wave portion corresponds to the first protrusion portions, and are attached to the first protrusion portions (Fig. 5).
As to Claim 3:
	CN’213 discloses the first protrusion portions and the second protrusion portions are both arc-shaped protrusion portions, and a shape of the battery cells is a cylinder (Fig. 5).
As to Claim 4:
(Fig. 5 – the lateral portion is integrally formed to the wave portion as shown in Figure 5).
As to Claim 5:
	CN’213 discloses a width of the wave portion is a portion of the battery cell, and a length of the lateral portion is the same as a portion of the heat radiator.
	Even though CN’213 does not disclose that the wave portion and lateral portion are the same height as the battery cell and the heat radiator, respectively, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the dimension of the wave portion and lateral portion as to fit the height portion of the batteries and radiator, respectively, as it can increase the heat transfer area and improve the heat transfer efficiency.
As to Claim 6:
	CN’213 discloses the heat superconducting plate comprises a flat plate portion and a lateral portion (see “… L type… rectangular shape…”, Page 2, Fig. 3, 5);
the lateral portion is disposed at two ends of the flat plate portion, and is connected to the end of the flat plate portion (see “… L type… rectangular shape…”, Page 2, Fig. 3, 5);
each heat superconducting plate is connected to a surface of the heat radiator and a surface of the heater via the lateral portion (see “… L type… rectangular shape…”, Page 2, Fig. 3, 5);
a shape of the battery cells is rectangular, the battery cells are disposed between adjacent flat plate portions, and the battery cells are attached to at least one of the adjacent flat plate portions (see “… L type… rectangular shape…”, Page 2, Fig. 3, 5).
As to Claim 7:
(see “… L type… rectangular shape…”, Page 2, Fig. 3, 5).
As to Claim 8:
	CN’213 discloses a width of the flat portion is a portion of the battery cell, and a length of the lateral portion is the same as a portion of the heat radiator.
	Even though CN’213 does not disclose that the flat portion and lateral portion are the same height as the battery cell and the heat radiator, respectively, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the dimension of the flat portion and lateral portion as to fit the height portion of the batteries and radiator, respectively, as it can increase the heat transfer area and improve the heat transfer efficiency.
As to Claim 9:
	CN’213 discloses the heat superconducting plate has a composite plate structure, and the heat superconducting plate has a double-sided flat shape (see Fig. 3, 5 – the composite pipe plate structure has a flat shape on both side).
As to Claim 10:
	CN’213 discloses the heat radiator at least comprises a cooling plate, a cooling pipeline is formed in the cooling plate, and the cooling plate includes an inlet and an outlet connected with the cooling pipeline (see “…. 20- liquid pipe… 5- cooling plate… 2-plate heat pipe…”, Fig. 2, Page 3 – the cooling pipe circulates within the liquid pipe inherently has an inlet where the liquid enter and an outlet where the liquid exists to other part of the cooling system before coming back to the inlet).
As to Claim 11:
(Fig. 2, 3, and 5).
As to Claim 12:
	 CN’213 discloses the heat radiator further comprises a heat radiation fin, and the heat radiation fin is disposed on the cooling plate (see “… cooling end 16… cooling plate is fitted with fins… the plate heat pipe 2 rapidly transfers heat to the heat radiating fins 21…”, Page 2-4).
As to Claim 13:
	CN’213 discloses the heat radiator comprises a fixed base plate and a heat radiation fin provided on the fixed base plate (see “… cooling end 16… cooling plate is fitted with fins… the plate heat pipe 2 rapidly transfers heat to the heat radiating fins 21…”, Page 2-4, Fig. 4).
As to Claim 15:
	CN’213 discloses a power battery pack system, comprising:
a power battery pack having a heat superconducting heat exchanger according to Claim 1 (see Claim 1 above);
a cooling medium system, at least comprising a cooling medium source for providing a cooling medium to the heat radiator (see “… a control line 14 and a control module 15… controls the cooling system and the heating system through the control line 13 and the control line 14… to control the heat dissipation or heating… of the thermal management system…”, Page 4, Fig. 1-2);
a heating controller, connected with the heater for controlling an operation of the heater (see “… a control line 14 and a control module 15… controls the cooling system and the heating system through the control line 13 and the control line 14… to control the heat dissipation or heating… of the thermal management system…”, Page 4, Fig. 1-2).
As to Claim 16:

a temperature device, disposed on the power battery pack having a heat superconducting heat exchanger, the temperature device (see “… the battery temperature control…” Page 2; see Claim 1 above);
a temperature control device, connected with the temperature device, the cooling medium source, and the heating controller, the temperature control device controls the cooling medium source to provide the cooling medium to the heat radiator or controls the heating controller to control a heating of the heater according to the result of the temperature device (see “… heat management system… cooling plate… the battery temperature control…” Page 2).
CN’213 discloses a temperature control device as to cool and heat the battery module, which inherently means that the system can measure temperature and provide the fluid/coolant as to control the temperature.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN106785213 (as cited on the IDS) in view of Meyer et al., US 20130260194 (hereinafter, Meyer), as applied to Claim  13 above, in view of Yasui et al., US 20120021260 (hereinafter, Yasui).
	CN’213 discloses a surface of the fixed base plate is connected to one end of the heat superconducting plate, a length direction of the fixed base plate is parallel to a length direction of the heater, and is perpendicular to a length direction of the heat superconducting plate; the heat radiation fin is plural in number, and a plurality of the heat radiation fin are inserted on a surface of the fixed base plate near to the heat superconducting plate (see “… cooling end 16… heat fins… ”, see Fig. 4).
	CN’213 discloses that the fins are attached on the base plate but it is not opposite of the heat superconducting plate.

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to arrange the fins of CN’213 to the other side of the based plate as taught by Yasui as to increase the efficiency of heat dissipation and/or cooling [0100].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/PRIMARY EXAMINER, ART UNIT 1723